DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims (11, 21, 24- 26) and (15, 33, and 35-37) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700).
 	Re claim 11, Poidomani et al. teaches an electronic device capable of communicating information to a magnetic stripe reader (track 1/ track 2 emulator 128/130 wherein the device is the core or coil wrapped core); 
A first rectangular magnetic shielding covering at least an entire side of the electronic device (cancellation coils 132/134 cover a side, and though silent to explicitly reciting they are generally rectangular in shape, as they are a coil wrapped core disposed in a flat card and such coil wrapped cores are seen as generally rectangular in FIG. 12+, it would have been obvious to have them rectangular to comply with the traditional magnetic stripe structure being emulated and for flatness in a card.  The coil wrapped cores are seen as rectangular when viewed in FIG. 12+ for example.  
Poidomani et al. teaches the first magnetic shielding includes a magnetic  material, the Examiner has interpreted that the cancellation coils as magnetic material, as coil wrapped cores are known to be magnetic/ ferromagnetic (paragraph [0120]+) in order to function in such an emulator design, and thus is an obvious expedient. 
Poidomani et al. teaches a second magnetic shielding in the proximity of the electronic device that is not a coil and is operable to pass at least a portion of said communicated information, and that the second shielding is “to impact operation of said electronic device” through any layer that is under or above the emulator (track coils), which can be interpreted as the second magnetic shielding, as it is covering/ shielding the magnetic emulator.  Therefore thermoplastics (paragraph [0062]+),  PVC layers (paragraph [0108]+) or laminated layers (paragraph [0139]+ can read on the limitations of a second magnetic shielding that is not a coil and operable to pass at least a portion of said information because they cover the emulator (shield), do not block (allow signals to pass), as a card layer they are proximate the electronic device.  Though silent to reciting that the second shielding impacts the operation of the electronic device, the Examiner notes that as such laminate card body layers are an integral structure of the card, it would have been obvious for such a structure to impact the operating of the device because they are a necessary part of the card that without such a card body structure there would not be a magnetic stripe emulating card to be read.  Information is passed through the second shielding to the reader.  To further clarify, the layers provide structure to the card which impacts the operation, such as by creating appropriate dimensions, thickness, waterproof/ protection of the card, resistance to damage, housing of electronics, etc. which impact the operation of the device.  
To even further clarify, paragraph [0101]+ teaches mechanical shielding that shields the broadcast data between two adjacent coils, and thus as track 2 cancellation cancels track 2 but not track 1, it passes a portion of the communication information and is not a coil.  
Therefore, to clarify, as the second magnetic shielding is not a coil, as discussed above, the first magnetic shielding can also not be a coil and be a magnetic material covering an entire side of the device via the mechanical shielding (paragraph [0101]+), wherein it would have been obvious for the mechanical shielding to be magnetic, in order to shield signals, and that it extend to cover a whole side in order to effectively block.
Re claim 21, the Examiner note that the card body are interpreted to have spaces/areas that are lined up next to/aligned with an active portion of said electronic device.  The claim does not recite that the shielding has a physical opening passing a signal through the shield opening.  Therefore, "a space" is merely interpreted as a part/ area/ region of the shielding/ layers which for a card body layer, a space on a layer aligns with the emulator.
	Re claim 24, the buttons are shown in FIG. 2.
	Re claim 25, 	FIG.12 shows detector (switches) that detect the card passing through a reader.  
Re claim 26, FIG. 12 shows switches that detect the card being passed through a reader, where the first signal can be from the card being powered on and the second signal is the detection signal.
	Re claim 15, re Poidomani, as discussed above, the electronic device can be the track conductors/ conductors wrapped with coils (FIG. 5/sheet 5 of 18) for emulating and the first and second magnetic shielding’s can be the cancellation coils/materials.  Though silent to reciting explicitly that they are rectangular, FIG. 12+ is interpreted to show coil wrapped cores which are generally rectangular in appearance, noting it would have been obvious for them to be rectangular to comply with traditional magnetic stripe card tracks which are rectangular.  The cancellation coils cover the sides as per FIG. 5, with the track coils disposed between the shielding/cancellation coils/materials (including when there are 4+ tracks as discussed in paragraph [0080]+). Track 1 cancellation coil is operable to block track one from reaching a reader but is interpreted as operable to pass track two, and vice versa.  Alternatively, as “pass” is not further clarified, the coils are interpreted to pass a portion of the information in that it is passed into the coils as the claims do not recite passed into a reader, and they can block a signal getting to the reader, and thus impact operating. 
Re claims 33, and 35-37, the limitations have been discussed above re claims 21 and 24-26.
Claims (11-12, 21-32) and (15, 33, and 35-37) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view of Matsumoto et al. (US 20070029110) 
Re claim 11, The teachings of Poidomani et al. have been discussed above, where it would have been obvious for the first magnetic shielding to include a magnetic material for shielding (expected results), and accordingly the second shielding being magnetic is therefore an obvious expedient for similar reasons.  Being magnetic is an obvious expedient for shielding (expected results and magnetic nanomaterials are known in the art).  The electronic device can be interpreted as a core or the core wrapped with coil (emulator).
Nonetheless, Matsumoto et al. teaches at paragraph [0064] that a magnetic shield member can be made from a nanocrystal magnetic material.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a magnetic shield with soft magnetic properties such as to provide effective magnetic shielding.
Re the limitation that the second magnetic shielding is operable to pass a portion of the information, the Examiner notes that as the cancellation coil does not block all information to the reader it is interpreted as passing a portion of it.  Even further, the Examiner notes it would have been obvious that as a magnetic nanomaterial (nanocrystal that is magnetically soft and has high permeability), it would have been obvious that a signal will pass a field into the shielding, as a result of boundary conditions, for example. The claim does not recite passing "through the shield to the reader”. Therefore, a mechanical material shield is understood to have the signal/ field l (data) pass into it.  
Re claim 12, the limitations have been discussed above wherein the cancellation coils being replaced with the aforementioned nanomagnetic materials reads on such limitations.
Re claim 21, the Examiner note that the shielding are interpreted to have spaces/areas that are lined up next to/aligned with an active portion of said electronic device.  The claim does not recite that the shielding has a physical opening passing a signal through the shield opening.  Therefore, "a space" is merely interpreted as a part/ area/ region of the shielding.
Re claim 22, FIG. 5 shows such limitations wherein the device (track 1 and track 2 coil) is between the shielding nanomaterials (shown at cancellation coils).  It would have been obvious with more tracks that more shielding would be used and as such, a track conductor (electronic device) would be disposed between shielding (laterally) since there would be three conductive cores (electronic devices) and the middle one could be between shields of the outer tracks, as paragraph [0080] + teaches 4+ tracks which would result in an electronic device between shielding (second).
	Re claim 23, the limitations have been discussed above re claim 22, which claim 23 appears to be a duplicate of as amended.
	Re claim 24, the buttons are shown in FIG. 2.
	Re claim 25, 	FIG.12 shows detector (switches) that detect the card passing through a reader.  
Re claim 26, FIG. 12 shows switches that detect the card being passed through a reader, where the first signal can be from the card being powered on and the second signal is the detection signal.
	Re claim 27, as discussed above, the shields have a plurality of spaces/areas aligned with the electronic device/active portions.
	Re claim 28, the limitations have been discussed above.
Re claim 29, the limitations have been discussed above.
Re claim 30, FIG. 2 teaches the limitations of the button.
Re claim 31, FIG. 12 shows the detector.
Re claim 32, a button and detector have been discussed above (see claim 26).
Re claim 33, the limitations have been discussed above (see claim 27).
	Re claim 15, re Poidomani, as discussed above (re claims 22-23 and 28-29), the electronic device can be the track conductors or conductors wrapped with coils for track emulating (FIG. 5/sheet 5 of 18) and the first and second magnetic shielding’s can be the nanomaterials with the track coils disposed between (including when there are 4+ tracks as discussed above). As discussed above the shielding can “pass” a portion of information in that it is passed into the material itself.  The shielding’s impact operation as they block the output of signals such as blocking them from reaching a reader, but still passes a portion (into the shield).  
Re claims 35-37, the limitations have been discussed above.
Claims (11-12, 21-32) and (15, 33, and 35-37) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view  of Stevenson (US 20060085043).  
Re claim 11, the teachings of Poidomani et al. have been discussed above, and that the use of magnetic materials for the first magnetic shielding is an obvious expedient for expected results of shielding.   The second magnetic shielding passing information can be interpreted as the other layers, for example.  
Nonetheless, Stevenson generally teaches the use of magnetic nanomaterials for shielding purposes paragraph ([0054]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a magnetic shield with soft magnetic properties such as to provide effective magnetic shielding.
Re the limitation that the second magnetic shielding is operable to pass a portion of the information, the Examiner notes the claim does not recite where the portion of the information is passed to.  Therefore, the Examiner notes it would have been obvious that as a magnetic nanomaterial (nanocrystal that is magnetically soft and has high permeability), it would have been obvious that a signal will pass a field into the shielding, as a result of boundary conditions, for example. The claim does not recite passing "through the shield to the reader”. Therefore, a mechanical material shield is understood to have the signal/ field l (data) pass into it.  
Re claim 12, the limitations have been discussed above wherein the cancellation coils being replaced with the aforementioned nanomagnetic materials reads on such limitations.
Re claim 21, the Examiner note that the shielding are interpreted to have spaces/areas that are lined up next to/aligned with an active portion of said electronic device.  The claim does not recite that the shielding has a physical opening passing a signal through the shield opening.  Therefore, "a space" is merely interpreted as a part/ area/ region of the shielding.
Re claim 22, FIG. 5 shows such limitations wherein the device (track 1 and track 2 coil) is between the shielding nanomaterials (shown at cancellation coils).  It would have been obvious with more tracks that more shielding would be used and as such, a track conductor (electronic device) would be disposed between shielding (laterally) since there would be three conductive cores (electronic devices) and the middle one could be between shields of the outer tracks, as paragraph [0080] + teaches 4+ tracks which would result in an electronic device between shielding (second).
	Re claim 23, the limitations have been discussed above re claim 22, which claim 23 appears to be a duplicate of as amended.
	Re claim 24, the buttons are shown in FIG. 2.
	Re claim 25, 	FIG.12 shows detector (switches) that detect the card passing through a reader.  
Re claim 26, FIG. 12 shows switches that detect the card being passed through a reader, where the first signal can be from the card being powered on and the second signal is the detection signal.
	Re claim 27, as discussed above, the shields have a plurality of spaces/areas aligned with the electronic device/active portions.
	Re claim 28, the limitations have been discussed above.
Re claim 29, the limitations have been discussed above.
Re claim 30, FIG. 2 teaches the limitations of the button.
Re claim 31, FIG. 12 shows the detector.
Re claim 32, a button and detector have been discussed above (see claim 26).
Re claim 33, the limitations have been discussed above (see claim 27).
	Re claim 15, re Poidomani, as discussed above (re claims 22-23 and 28-29), the electronic device can be the track conductors or conductors wrapped with coils for track emulating (FIG. 5/sheet 5 of 18) and the first and second magnetic shielding’s can be the nanomaterials with the track coils disposed between (including when there are 4+ tracks as discussed above). As discussed above the shielding can “pass” a portion of information in that it is passed into the material itself.  The shielding’s impact operation as they block the output of signals such as blocking them from reaching a reader, but still passes a portion (into the shield).  
Re claims 35-37, the limitations have been discussed above.


Response to Arguments
1.	Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above and clarifications provided in the action.  

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887